—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Defendant was convicted of two counts of grand larceny in the second degree (Penal Law § 155.40 [1]), 17 counts of grand larceny in the third degree (Penal Law § 155.35) and one count of grand larceny in the fourth degree (Penal Law § 155.30 [1]). County Court sentenced him to concurrent indeterminate terms of incarceration of 5 to 15 years for each count of grand larceny in the second degree, 2 to 6 years on each count of grand larceny in the third degree and a definite term of one year for grand larceny in the fourth degree. We conclude that the sentence is unduly harsh and severe. Defendant had no criminal history prior to these nonviolent offenses and has expressed remorse for his actions and their consequences. He voluntarily turned himself into authorities, confessed to the crimes and entered a guilty plea. Most of his victims contacted the court requesting that defendant not be sentenced to a term of incarceration. There were numerous letters submitted to the court by friends and family attesting to defendant’s good character and prospects for rehabilitation. We exercise our discretion in the interest of justice to reduce the sentence to 2 to 6 years of incarceration on each count of grand larceny in the second degree, and 1 to 3 years of incarceration on each count of grand larceny in the third degree, for an aggregate sentence of 2 to 6 years. (Appeal from Judgment of Ontario County Court, Harvey, J. — Grand *979Larceny, 2nd Degree.)
Present — Denman, P. J., Green, Pine, Callahan and Fallon, JJ.